SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB T Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934for the period ended December 31, 2004 £ Transition report under Section 13 or 15(d) of the Exchange Act for the transition period fromto Commission file number:000-30805 DUTCH GOLD RESOURCES, INC. (FORMERLY SMALL TOWN RADIO, INC.) (Exact name of small business issuer as specified in its charter) Nevada 84-1125214 (State of Incorporation) (I.R.S. Employer Identification No.) 3500 Lenox Road, NE Suite 1500 Atlanta, Georgia30326 (Address of principal executive offices) (404) 419-2440 (Issuer’s telephone number, including area code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes£NoT State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Class Outstanding at December 31, 2004 Common Stock, par value $0.001 per share 13,109,000 Transitional Small Business Disclosure Format:Yes£NoT TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEET CONSOLIDATED STATEMENTS OF OPERATION CONSOLIDATED STATEMENTS OF CASH FLOWS NOTES TO CONSOLIDATED FINANCIAL STATEMENTS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION FORWARD LOOKING STATEMENTS OVERVIEW AND RESULTS OF OPERATIONS TWELVE MONTH BUSINESS OUTLOOK OPERATING EXPENSES AND CAPITAL EXPENDITURES SOURCE OF REVENUE DISPOSITION OF ASSETS OPERATING LOSSES LIQUIDITY AND CAPITAL RESOURCES ITEM 3. CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS ITEM 3. DEFAULTS UPON SENIOR SECURITIES ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5. OTHER INFORMATION ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K SIGNATURES Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2004 December 30, 2004 Assets Current Assets Cash $ 1,887 Total current assets 1,887 Note receivable 100,000 TOTAL ASSETS $ 101,887 Liabilities and Stockholders' Deficit Current Liabilities Notes payable-stockholders $ 537,500 Accounts payable 616,497 Accounts payable-related party 562,500 Accrued interest 123,178 Accrued settlement costs 260,000 Loans from shareholders - Total current liabilities 2,099,675 Stockholders’ Deficit Preferred stock, $.001 par value 100,000,000 authorized, no share issued and outstanding - Common stock, $.001 par value 100,000,000 authorized, 11,059,000 issued and outstanding 13,109 Additional paid-in-capital 1,819,814 Accumulated deficit (3,830,711 ) Total stockholders’ deficit (1,997,788 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 101,887 See notes to consolidated financial statements F-2 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED DECEMBER 31, 2 Three Months Ended December 31, 2004 Three Months Ended December 31, 2003 Net Sales $ - $ - Operational Expenses 60,079 58,752 Operating loss (60,079 ) (58,752 ) Other income (expense) Interest (4,922 ) (6,050 ) Income before income taxes (65,001 ) (64,802 ) Income tax provision - - Net income (loss) (65,001 ) (64,802 ) Basic and fully diluted earnings per share $ (0.00 ) $ (0.00 ) Weighted average shares outstanding 13,109,000 13,109,000 See notes to consolidated financial statements F-3 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED DECEMBER 31, 2 Six Months Ended December 31, 2004 Six Months Ended December 31, 2003 Net Sales $ - $ - Operational Expenses 127,032 126,794 Operating loss (127,032 ) (126,794 ) Other income (expense) Interest (9,844 ) (12,100 ) Income before income taxes (136,876 ) (138,894 ) Income tax provision - - Net income (loss) (136,876 ) (138,894 ) Basic and fully diluted earnings per share $ (0.01 ) $ (0.01 ) Weighted average shares outstanding 13,109,000 13,109,000 See notes to consolidated financial statements F-4 Table of Contents DUTCH GOLD RESOURCES, INC. (Formerly Small Town Radio, Inc.) CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, 2 Six Months Ended December 31, 2004 Six Months Ended December 31, 2003 Operating Activities Net income (loss) $ (136,876 ) $ (138,894 ) Adjustments to reconcile net loss to cash used by operating activities Note receivable from shareholder - (100,000 ) Changes in assets and liabilities Accounts receivable - - Accounts payable 280 803 Accounts payable-related party 119,300 112,500 Accrued interest 9,844 12,100 Accrued expenses - (5,010 ) Net cash used by operating activities (7,452 ) (118,501 ) Investing activities Note receivable lending - - Net cash used by investing activities - - Financing activities Notes payable borrowings 5,000 - Loans from shareholders - 143,000 Retirement of stockholder note for services - - Net cash provided by financing activities 5,000 143,000 Net (decrease)increase in cash (2,452 ) 24,499 Cash, beginning of period 4,339 531 Cash, end of period $ 1,887 $ 25,030 See notes to consolidated financial statements F-5 Table of Contents DUTCH GOLD RESOURCES, INC. (formerly SMALL TOWN RADIO, INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE1—NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. NATURE OF OPERATIONS The Company was incorporated in Colorado on October 13, 1989 as Ogden, McDonald & Company for the purpose of seeking out acquisitions of properties, businesses, or merger candidates, without limitation as to the nature of the business operations or geographic location of the acquisition candidate. On July 22, 1996, Ogden, McDonald & Company completed a transaction pursuant to which the shareholders of Worldwide PetroMoly Corporation, a Texas corporation, acquired approximately 90.6% of the shares outstanding in Ogden, McDonald & Company, and Worldwide PetroMoly Corporation became a wholly owned subsidiary of Ogden, McDonald & Company. On October 11, 1996, Ogden, McDonald &
